Citation Nr: 0606333	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for skin cancer.

4.	Entitlement to service connection for a dental 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In his substantive appeal received by the RO 
in August 2003, the veteran requested to testify at a hearing 
before a Veterans Law Judge but, in a subsequent signed 
statement, he withdrew his request for a hearing.  As such, 
the Board is of the opinion that all due process requirements 
were met regarding the veteran's hearing request.

In February 2006, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In February 2006, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause had been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

The issue of entitlement to service connection for skin 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the 
appellant of any action needed on his part during the remand 
development.





FINDINGS OF FACT

1.	Giving the veteran the benefit of the doubt, bilateral 
hearing loss and tinnitus are attributable to exposure 
to acoustic trauma experienced during active service.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed dental condition related to his 
period of military service.


CONCLUSIONS OF LAW

1.	Resolving the doubt in the veteran's favor, bilateral 
hearing loss and tinnitus were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2005).

2.	A dental condition was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him two 
comprehensive VA examinations addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted April 2002 "duty to assist" letter was 
issued prior to the appealed September and October 2002 
rating decisions.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  All VA notices must be read in 
the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield v. Nicholson, 
supra.  Accordingly, the Board finds that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.	Factual Background

When examined for induction into service in June 1943, the 
veteran's hearing was described as normal in each ear and he 
was found qualified for active service.  Service medical 
records do not refer to a dental condition or any complaints 
or diagnosis of, or treatment for, defective hearing.  In 
June 1943, restorable carious teeth were noted at # 14 on the 
lower right and at # 6 on the upper left; non restorable 
carious teeth were noted at #s 6 and 4 on the upper right.  
Dental treatment records reflect treatment in July 1943 for 
teeth # 3, 5, 14, 8, 18, 30, 31 and, in August 1943, for 
tooth #19.  When examined for discharge in March 1946, the 
veteran's hearing was 15/15, bilaterally, on the whispered 
voice test, and gingivitis was noted.

The veteran's discharge record indicates that he served as a 
seaman aboard the USS CACAPON.  His awards and decorations 
included the Pacific Theater Ribbon (7 stars), the American 
Theater Ribbon, the Victory Medal, and the Philippine 
Liberation Ribbon.

Post service, VA and non VA medical records and examination 
reports, dated from 1961 to 2002, are associated with the 
claims file.

A June 1961 hospital summary indicates that VA hospitalized 
the veteran from May to June for treatment of a duodenal 
ulcer.  While in the hospital, he had multiple teeth 
extracted.  An October 1961 VA clinical record indicates that 
in September 1961 the veteran returned to the Dental Services 
clinic to receive full upper and lower dentures that were 
issued in October 1961.  

VA medical records dated in June 2001 indicate that the 
veteran requested a hearing evaluation due to hearing loss.  
In August 2001, the veteran was evaluated in the VA 
outpatient audiology clinic.  Upon audiometric evaluation, it 
was noted that he displayed a mild to severe, sloping 
sensorineural hearing loss, bilaterally.  Hearing aids were 
considered appropriate, although it was noted that the 
veteran was ineligible for VA hearing aids at that time.

In a May 2002 written statement, the veteran said his hearing 
loss was probably from the battle stations to which he was 
assigned as a loader without ear protection, when different 
sized guns were used.  He also said that VA pulled his teeth 
in 1961 and dentures were issued.  When seen at the VA 
outpatient facility in Williamsport, he periodically 
requested to be seen at the VA medical center in Wilkes-Barre 
to have his dentures checked and maintained.  The veteran 
said the dentures worked well and he did not want them 
replaced, only checked periodically to ensure proper fit.

In a June 2002 letter, the RO requested that the veteran 
identify the specific dental condition for which he sought 
service connection.  The RO also advised the veteran that VA 
provided dental treatment under certain circumstances and 
that he should contact the Dental Service at the VA medical 
center nearest to him.  A listing of dental treatment 
facilities and additional information regarding dental 
treatment eligibility was enclosed. 

In October 2002, the veteran, who was 78 years old, underwent 
VA examinations.  The audiology examination report indicates 
that the audiologist reviewed the veteran's medical records 
and noted that the whispered voice hearing test performed at 
discharge did not specifically determine hearing thresholds 
at pure tone frequencies that was a far more accurate 
predictor of actual hearing sensitivity.  The veteran 
complained of a progressive, bilateral decrease in hearing 
sensitivity.  He denied a history of chronic ear infections 
or ear pathologies, tinnitus, or vertigo.  The veteran 
reported experiencing significant military noise exposure 
while aboard ship during World War II in the form of heavy 
artillery fire.  He denied significant or chronic post 
service noise exposure.  Clinical findings were considered 
indicative of a symmetrically sloping, bilateral hearing 
loss.  The diagnosis was a mildly moderate to severe, 
symmetrically sloping sensorineural hearing loss.  The VA 
audiologist commented that, in view of the current 
audiometric test results, and the veteran's history and lack 
of pure tone information, it could not be ruled out that his 
hearing loss was at least initiated in the veteran's military 
experience.  

Also in October 2002, the veteran underwent a VA ear disease 
examination.  The examination report indicates that the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran served in the Navy from 1943 to 1946 
and had repeated exposure to the noise of ship gun fire by 3 
and 5 inch, and 20 millimeter machine guns in anti-aircraft 
combat.  The veteran gave a history of progressively 
worsening impaired hearing since service.  He also complained 
of having constant ringing and humming noises in his ears 
since the exposure to noise of ship gun fire in service.  The 
veteran did not have vertigo, impaired balance, disturbed 
gait, ear pain, or ear discharge.  It was noted that in 2001, 
the veteran was seen in the VA outpatient audiology clinic 
when audiology testing revealed bilateral sensorineural 
hearing loss for which hearing aids were prescribed, 
bilaterally.  Upon examination, the diagnoses were bilateral 
sensorineural hearing loss and tinnitus.  The VA examiner 
opined that it was at least as likely as not the veteran's 
hearing loss and tinnitus were due to the acoustic trauma 
sustained during ship gun fire in service.

III.	Legal Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the case of sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question that must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

A.	Service Connection for Bilateral Hearing Loss and 
Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran has contended that service connection should be 
granted for bilateral hearing loss and tinnitus.  He 
described exposure to acoustic trauma from various sized guns 
in anti-aircraft combat while serving aboard ship in the 
United States Navy during his service in World War II, and 
said he experienced tinnitus since that time.  When examined 
by VA in 2002, the veteran gave a history of acoustic trauma 
in service.  The examining audiologist and physician did not 
find that the veteran's current bilateral hearing loss and 
tinnitus were inconsistent with this history.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as a seaman 
aboard a ship in the Pacific Theater during World War II.  At 
the time of the VA examinations, the veteran reported a 
history of significant noise exposure to anti-aircraft fire 
while serving in World War II.  The VA ear disease examiner 
concluded that it was at least as likely as not that the 
veteran's bilateral hearing loss and tinnitus were related to 
military service.  Accordingly, the Board finds that the 
veteran has established the existence of in- service noise 
exposure consistent with the conditions of that time.  See 38 
U.S.C.A. § 1154(b); see also Peters v. Brown, 6 Vet. App. 540 
(1994).  In 2002, a VA examiner diagnosed the veteran with 
bilateral sensorineural hearing loss and tinnitus and opined 
that it was at least as likely as not that the veteran's 
hearing loss and tinnitus were due to acoustic trauma 
sustained during ship gun fire in service.  Resolving the 
benefit of the doubt in the veteran's favor, and without 
ascribing error to the action of the RO, service connection 
is established for bilateral hearing loss and tinnitus.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.

B. Service Connection for a Dental Condition

The veteran has contended that service connection should be 
granted for an unidentified dental condition.  In a June 2002 
letter, the RO requested that the veteran specify the 
particular dental condition for which he sought service 
connection.  The veteran has not provided that information.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The record demonstrates that restorable and non restorable 
carious teeth were noted in service, and gingivitis was noted 
at discharge, but the records are otherwise not referable to 
a dental condition in service.  On VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had a dental disorder.  Furthermore, the veteran 
has submitted no evidence to show that he currently has a 
dental disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
dental disorder has been presented.  Rabideau v. Derwiniski, 
2 Vet. App. at 143.

The Board notes that the evidence shows that the veteran has 
dentures that were provided to him by VA in 1961, after he 
underwent dental extractions while hospitalized for an ulcer 
disorder, but no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that the post service evidence of record of dental 
extraction is from 1961, eighteen years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's dental 
extraction to service or any incident of service has been 
presented.  Further, this would seem to constitute a 
completion of one time dental treatment.

As well, the Board notes that in his May 2002 written, that 
the veteran specifically stated that he only sought 
occasional VA treatment to ensure proper denture fit.  In its 
June 2002 letter, the RO advised the veteran that VA provided 
dental treatment under circumstances and enclosed general 
information regarding eligibility for dental treatment and 
the location of dental treatment facilities.  The veteran was 
advised to contact the Dental Service at the VA Medical 
Center nearest him if he was interested in dental treatment.  
Additionally, the August 2003 statement of the case also 
referenced the veteran's May 2002 request to have his 
dentures checked by the VA Medical Center in Wilkes Bare and 
advised him to contact the Medical Center directly for more 
information and an eligibility determination.  However, in 
his August 2003 substantive appeal the veteran again argued 
that he should get continued dental care because VA pulled 
his teeth during his 1961 hospitalization.

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim for service 
connection for a dental condition.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has dental condition related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
dental condition must be denied.  The Board would encourage 
the veteran to follow the RO's advice and directly contact 
the closest VA Medical Center to determine his eligibility 
for dental treatment.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a dental condition is denied.


REMAND

The veteran also seeks service connection for skin cancer.  
He argues that he had repeated sunburn from above-deck duties 
in service and his service records indicate that he served on 
a ship in the Pacific during World War II.  

Private hospital records dated in 1981 reflect that the 
veteran was treated for basal cell carcinoma of the right 
forearm.  In 1982, he was treated for a Picker's nodule of 
the left arm and, in 1986, the veteran was treated for 
actinic keratoses with focal squamous cell carcinomas in situ 
of the left temple and forearm.

In an April 2002 signed statement, V.P.H., M.D., said he 
treated the veteran since 1987 for skin surveillance.  Dr. H. 
reported removing several skin cancers, including basal cell 
carcinomas from the veteran's left lower neck, his right 
forehead, and his left hand.  The veteran was also treated 
for actinic keratoses of the arms and hands in 2001.  In a 
June 2002 statement, Dr. H. said he saw the veteran in May 
2002 for removal of actinic keratoses.  

According to a July 2002 VA examination report, the veteran 
gave a history of serving in the U.S. Navy primarily in the 
Pacific Theater during World War II.  He said he was 
repeatedly sun-burned in his duties above-deck but was never 
treated on active duty for sunburn.  He said he began 
developing actinic keratoses and skin cancer problems in 
approximately 1980 and had a total of three basal cell 
carcinomas removed.  The examiner noted that the records did 
not show that the veteran was treated for sunburn on active 
duty.  The veteran associated his precancerous and cancerous 
lesions to his repeated sunburn aboard ship in service.  He 
denied any additional radiation exposure.  Upon examination, 
the diagnoses were history of sunburn and sun damage while on 
active duty, not verified in the veteran's claims file, with 
moderately disfiguring sun damage; and history of skin cancer 
removal and precancer removal verified by VA and private 
medical records.

However, the VA examiner did not comment on the etiology of 
the veteran's skin cancer, including whether it was due to 
sun exposure during the veteran's military service.  In the 
interest of due process and fairness, the Board believes this 
should be done.

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373- 74 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 2004).

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice and 
assistance obligations have been 
satisfied in accordance with the 
statute, regulations, and all governing 
interpretive authority.

2.	Then, the RO should schedule the 
veteran for a VA dermatologic 
examination to determine the etiology 
of any skin cancer, or residual 
thereof, found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

a.	The examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any diagnosed 
skin cancer, or residual thereof, 
was caused by military service, 
(including repeated exposure to 
sunburn from above-deck duties in 
the Pacific Theater during World 
War II), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	In rendering an opinion, the 
examiner is particularly requested 
to address the diagnoses in the 
July 2002 VA examination report.  
A complete rationale should be 
provided for all opinions 
rendered.  The claims file should 
be provided to the examiner prior 
to examination and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.

3.  Then, the RO should readjudicate 
the veteran's claim for service 
connection for skin cancer.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
August 2003 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


